Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-6, as well as the Species of “xylene” solvent; and “the solvent and the particle are mixed” in the reply filed on 6 May 2022 is acknowledged.
Claims 1-3 and 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the particle comprises a biodegradable core.”
Upon consultation with the Specification, the Office observes that Applicant merely states “In most embodiments, the particles may comprise biocompatible or biodegradable polymers, for example polycaprolactone (PCL), Poly (lactic-co-glycolic acid) (PLGA), and poly-lactic acid (PLA) are particularly useful” ([0029]).  There is no other description of the biodegradable polymers.
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all “biodegradable” core polymers) but the disclosure only describes a narrow Species (specifically, PCL, PLGA, and PLA) with no evidence that the Genus is contemplated.  Specifically, PCL, PLGA, and PLA are not sufficiently illustrative to reasonable indicate that “biodegradable” includes any/every possible core polymer that degrades via biological mechanisms.  For example, it appears that Applicant did not contemplate such polymers as cellulose ethers (e.g., hydroxyethylcellulose), polyurethanes, or polyanhydrides, and it is not clear if these would be operable.  Accordingly, this claim lacks an adequate Written Description for its claim scope.
Second, based on the paucity of disclosure, it is unclear what core polymers are considered “biodegradable” vs. not “biodegradable.”  For example, it is not clear if this encompasses only polyester polymers, or further includes all polymers with a hydrolyzable functional group, or further includes all polymers subject to some undefined standard for “biodegradability.”  In other words, there is no clear standard (such as a chemical structure or the like) provided to ascertain which core polymers would be “biodegradable” vs. not “biodegradable.”  Accordingly, this claim also is rendered Indefinite.
For examination purposes, claim 5 will be read as though including the particular PCL, PLGA, and PLA polymers: “wherein the particle comprises a biodegradable core and a coating material surrounding the core, wherein the biodegradable core comprises one or more of polycaprolactone (PCL), poly(lactic-co-glycolic acid) (PLGA), and poly-lactic acid (PLA).”
Alternatively, Applicant may Amend claim 5 to remove “biodegradable” (e.g., “wherein the particle comprises a  core and a coating material surrounding the core”).  In that case, claim 6 should also be Amended to remove “biodegradable.”

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cooke, Jr. (2003/0060374).
Regarding independent claim 4, Cooke, Jr. discloses A composition (abstract “pellets of degradable polymer may be placed in a wellbore as an internal phase in a low viscosity carrier fluid”) for temporarily blocking fluid flow between conductivity zones (e.g., [0051] “Other operations in the wellbore can be performed while the fracture in the first zone is still plugged with degradable polymer. Several zones may be fractured and operations may be performed in the wellbore, such as placement of a screen for gravel packing all the fractured zones and placement of the gravel, before the polymer in the fractures has degraded”) comprising: 
a plurality of particles (Fig. 2(b) and [0030] “pellets 22 made of degradable polymer 24” with “coating 23 of encapsulating material designed to decrease stickiness of the pellets”) having at least one measurable dimension between 2 and 2,000 µm ([0030] “The dimensions of cylinders may be, for example, from about 1/16 inch to about 1-inch diameter and length”; 1/16 inch = ~1588 µm); and 
a solvent comprising one or more of toluene, xylene, hexane, benzene, and water ([0036] “Water or brine may be used as a carrier fluid”; see also [0033] “a solvent or softening agent may be flowed through pellets accumulated on screen 19 to accelerate the process of the degradable polymer becoming the continuous phase of fluid”).
Regarding the 2-2000 µm size, as above, Cooke, Jr. discloses “The dimensions of cylinders may be, for example, from about 1/16 inch to about 1-inch diameter and length” ([0030]), and 1/16 inch (~1588 µm) appears to anticipate this range.  
Furthermore, regarding the rest of the range, Cooke, Jr. also teaches “For example, pellets may be formed by extruding the polymer-proppant mixture in a cylindrical shape having a diameter in the range from about 1/10 inch to about 1 inch and the cylinder may be cut into pieces having a length about equal to the diameter. Larger or smaller sizes may be used” ([0046]) and “The pellets may have a distribution of particle sizes selected to allow closer packing of the degradable polymer particles when they are accumulated in the wellbore to form a continuous phase” ([0029]).  
Accordingly, although silent to sizes smaller than ~1588 µm as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooke, Jr. to include 
“a plurality of particles having at least one measurable dimension between 2 and 2,000 µm,” 
in order to provide “smaller sizes” that “allow closer packing” of the particles when they are accumulated.  For example, closer packing includes a multimodal particle size distribution (e.g., Apollonian sphere packing).  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
As above, “a composition for temporarily blocking fluid flow between conductivity zones” is understood as merely a statement of intended use and thus does not appear to be limiting on the features otherwise claimed.  See MPEP 2111.02.  Nevertheless, Cooke, Jr. also appears to provide this feature, by plugging fractures with the degradable polymer and thus diverting subsequent fluids from entering the plugged fracture.
Regarding the other solvents, although not required to anticipate or render obvious the claim as above based on Cooke, Jr.’s water, the Office observes that these appear to be typical/ordinary “solvents” in the art, which Cooke, Jr. also suggests using to soften the degradable polymer and accelerate it becoming the continuous phase ([0033]).  Applicant may also see the reference to Crandall in the Conclusion below.
Regarding claim 5, Cooke, Jr. discloses wherein the particle comprises a biodegradable core (e.g., as in Fig. 2(b)) and a coating material surrounding the core ([0030] “Referring to FIG. 2(b), coating 23 of encapsulating material designed to decrease stickiness of the pellets may be added, as shown in a cross-section of particle 22”), wherein the biodegradable core comprises one or more of polycaprolactone (PCL) ([0023] “Other degradable polymers, including … polycaprolactone”), poly(lactic-co-glycolic acid) (PLGA) ([0022] “The polymers disclosed in the '964 patent include poly (D,L-lactide) and copolymers of lactide and glycolide”), and poly-lactic acid (PLA) ([0023] “A variety of sources of lactic acid have been considered for the polylactic acid (PLA) polymers”).
Regarding claim 6, Cooke, Jr. discloses wherein the biodegradable core is poly-lactic acid ([0030] “pellets 22 made of degradable polymer 24” such as [0023] “polylactic acid (PLA)”) and the coating material comprises silica ([0030] “Such encapsulating materials, such as high polymers and colloidal silica, are well known”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Hoefer (7,398,826) (cited by Applicant) discloses polyvinyl alcohol (PVOH) particles (abstract) in water (7:48-50) wherein the PVOH particles are e.g. 0.2-200 µm (15:20-25) and coated (16:50-58).  However, this reference fails to disclose or teach a silica coating.
The reference to Rimassa (7,998,908) (cited by Applicant) discloses water-degradable particles in water (abstract and 14:59-60) formed of polymers such as polylactic acid (7:31-32) with a coating to slow hydrolysis (10:40-45), wherein the particles are e.g. 400-850 µm in size (13:51-55).  However, this reference fails to disclose or teach using a silica coating.
The reference to Crandall (2011/0284245) discloses a fluid with solid particles of a thermoplastic composition (abstract) such as polylactic acid ([0035]) coated with materials such as silica ([0050]) and a particles size of e.g. 0.100-3 mm = 100-3000 µm ([0030]) in a fluid such as solvents, such as xylene, toluene, hexanes, etc. ([0048]).  
The reference to Dreyer (2017/0327727) discloses a coated particulate with a polyphosphate particulate coated (abstract) with polymers such as polylactic acid ([0042]) and a topcoating of glidant such as colloidal silica ([0056]), the particulate being e.g., 10-100 mesh size = 150-2000 µm ([0053]) and in water ([0010]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674